                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

H-D U.S.A., LLC,
                                                   Case No. 21-cv-01041
               Plaintiff,
                                                   Judge Marvin E. Aspen
v.
                                                   Magistrate Judge Jeffrey T. Gilbert
[REDACTED] and THE INDIVIDUALS AND
ENTITIES OPERATING [REDACTED],

               Defendants.


                   PLAINTIFF’S STATEMENT REGARDING JOINDER

       Per this Court’s Order on March 26, 2021 [25], Plaintiff filed an Amended Complaint [26]

against one Seller Alias on today’s date.

Dated this 29th day of March 2021.          Respectfully submitted,

                                            /s/ Justin R. Gaudio
                                            Amy Ziegler
                                            Justin R. Gaudio
                                            RiKaleigh C. Johnson
                                            Martin F. Trainor
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080 / 312.360.9315 (facsimile)
                                            aziegler@gbc.law
                                            jgaudio@gbc.law
                                            rjohnson@gbc.law
                                            mtrainor@gbc.law

                                            Counsel for Plaintiff H-D U.S.A., LLC




                                               1
